Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 1 of 21 PagelD #: 1

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

-X

SHELLSEA MONGE, Index No.:

 

Plaintiff,
-against- COMPLAINT

POSITIVE PROMOTIONS, INC., NELSON TAXEL, JURY TRIAL DEMANDED
and ROY RYNIKER,

Defendants.

 

x
Plaintiff, SHELLSEA MONGE (“Plaintiff”), by and through her attorneys The Siegel

Law Firm, P.C., and The Waxman Law Firm, as and for her Verified Complaint against
Defendants, POSITIVE PROMOTIONS, INC. (“Positive Promotions”), NELSON TAXEL
(“Taxel’”’), and ROY RYNIKER (“Ryniker’”), (“Defendants”) respectfully alleges as follows:
INTRODUCTION

This is an action for equitable relief and monetary damages on behalf of the Plaintiff
deprived of her statutory and constitutional rights as an employee due to Defendants’ gender and
racial discrimination.

VENUE AND JURISDICTION

1. The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§1331, as Plaintiff has causes of action pursuant to Title VII of Civil Rights Act, 42 U.S.C.
2000e et seq, and discrimination under 42 U.S.C. §1981.

2. The Court also has supplemental jurisdiction over state and city law claims under

28 U.S.C. §1367.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 2 of 21 PagelD #: 2

3. Venue is proper in this District under 28 U.S.C. §1391 because this is where
Defendant can be found and transact their affairs and because the events or omissions giving rise
to the claims occurred in this District.

PROCEDURAL REQUIREMENTS

4, Plaintiff filed a charge of discrimination with the New York State Division of

Human Rights on June 9, 2020, which was contemporaneously filed with the Equal Employment

Opportunity Commission (“EEOC”).

5. Plaintiff received a right to sue letter on August 5, 2021.
PARTIES
6. At all times hereinafter mentioned, Plaintiff is an individual who resides at 350

Lincoln Blvd, Hauppauge, NY 11788.

7. At all times hereinafter mentioned, upon information and belief, Positive
Promotions is a domestic corporation, with its primary place of business located at 15 Gilpin
Avenue, Hauppauge, NY 11788, which employs more than 15 employees.

8. At all times herein mentioned, upon information and belief, Taxel is an individual
who resides in the State of New York, and is the Chief Executive Officer (“CEO”) of Positive
Promotions.

9. At all times herein mentioned, upon information and belief, Taxel was an owner
and/or officer, director, sole shareholder, one of the ten (10) largest shareholders under the New
York Business Corporation Law, proprietor, manager, President and/or Chief Executive Officer
of Positive Promotions, and had full managerial authority over all Positive Promotions

employees. At all relevant times, Taxel met the definition of an “employer” under the New York
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 3 of 21 PagelD #: 3

Labor Laws, General Business Laws, and is jointly and severally liable with all Defendants. At
all relevant times, Taxel was Plaintiff’s superior.

10. At all times herein mentioned, upon information and belief, Ryniker is an
individual who resides in the State of New York, and at all applicable times was the President of
Positive Promotions.

11. Upon information and belief, Ryniker had full managerial authority to hire, fire
and otherwise change the terms and conditions of an employee’s employment.

BACKGROUND
Pregnancy Discrimination Act

12. Plaintiff was employed by Positive Promotions from in or about February 2018,
to on or about August 16, 2019, as a Human Resources Generalist in the Human Resources
Department, when Plaintiff was constructively discharged.

13. The Pregnancy Discrimination Act (“PDA”) is an amendment to Title VII of the
Civil Rights Act of 1964.

14. Under the PDA, discrimination based on pregnancy, childbirth, or related medical
conditions constitutes unlawful sex discrimination in violation of Title VII.

15. | Under the PDA, women affected by pregnancy or related conditions must be
treated in the same manner as other applicants or employees who are similar in their ability or
inability to work.

Discrimination Based on Lactation and Breastfeeding
16. Lactation, the postpartum production of milk, is a physiological process triggered

by hormones.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 4 of 21 PagelD #: 4

17. Lactation is a pregnancy-related medical condition, and less favorable treatment
of a lactating employee raises an inference of unlawful discrimination.

18. In order to continue producing an adequate milk supply and to avoid painful
complications associated with delays in expressing milk, a nursing mother will typically need to
breastfeed or express breast milk using a pump two or three times over the duration of an eight-
hour workday.

19. | Anemployee must have the same freedom to address such lactation-related needs
that she and her co-workers would have to address other similarly limiting medical conditions.

20. | Because only women lactate, a practice that singles out lactation or breastfeeding
for less favorable treatment affects only women and is therefore facially sex-based.

21. Permitting employees to use break times for personal reasons except to express
breast milk would be a violation of Title VII.

22. From on or about January 7, 2019 to on or about August 16, 2019, Defendants
engaged in a pattern, practice and policy of failing and refusing to provide Plaintiff with
reasonable break times and a proper location to express milk.

Violation of the New York State Labor Laws, Section 206-C Regarding Lactation Breaks

23. New York State Labor Law Section 206-c guarantees nursing mothers break time
to pump breast milk at work.

24. Defendants, as employers, were required under New York State labor Law
Section 206-c to make reasonable efforts to provide Plaintiff with a room or other location, in

close proximity to Plaintiff's work area to express milk in privacy.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 5 of 21 PagelD #: 5

25. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother returning to work following the birth of her son, about her right to take unpaid leave for
pumping breast milk.

26. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she may take break time to pump breast milk at work for up to three years following
the birth of her son.

27. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she was entitled to at least 20 minutes for each break to express breast milk.

28. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she may take shorter breaks if she chose.

29. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she may be allowed more time if needed.

30. Defendants as employers, were required, but failed, to allow Plaintiff, a nursing
mother, to take a break at least once every three hours to pump breast milk.

31. | Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she was entitled to take such breaks immediately before or after her regularly
scheduled break or meal period.

32. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that if she took breaks to pump breast milk, such time could not be deducted from
Plaintiff's regular break or meal time.

33. | Defendants as employers, were required, but failed, to inform Plaintiff, a nursing

mother, that she was entitled to work before or after her normal work hours to make up for the
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 6 of 21 PagelD #: 6

break time taken to pump breast milk, as long as that time falls within the employer’s normal
work hours.

34. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that she was entitled to have the option of using her regular break or meal time to pump
breast milk, but she was not required to do so.

35. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that Defendants were required to provide Plaintiff with a private room or other location
close to her work area where she could pump breast milk, unless it would be extremely difficult
to do so.

36. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that if a dedicated lactation room could not be provided, a temporarily vacant room may
be used instead.

37. | Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that as a last resort, a cubicle can be used as a lactation location, but it must be fully
enclosed with walls at least seven feet tall.

38. | Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that the room or location provided to pump breast milk cannot be a restroom or toilet
stall.

39. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that the place to pump breast milk must contain a chair and a small table or other flat
surface.

40. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing

mother, that The Department of Labor encourages employers to provide, in addition, an electrical
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 7 of 21 PagelD #: 7

outlet, clean water supply, and access to a refrigerator where nursing mother can store pumped
milk.

41. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that the room or place provided by the employer cannot be open to other employees,
customers, or members of the public while pumping breast milk.

42. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that the location for pumping breast milk should have a door with a functional lock, or in
the case of a cubicle, a sign warning the location is in use and not accessible to others.

43. Defendants as employers, were required, but failed, to inform Plaintiff, a nursing
mother, that employers may not discriminate or retaliate in any way against any employee who
chooses to pump breast milk in the workplace.

Violation of the Patient Protection and Affordable Care Act under the FLSA Regarding
Lactation Breaks

 

44, Under The Patient Protection and Affordable Care Act amended section 7 of the
Fair Labor Standards Act (“FLSA”), Defendants were required to provide a reasonable break
time for Plaintiff to express breast milk for her nursing child for one year after the child’s birth
each time such employee has a need to express the milk.

45. Under the Affordable Care Act, Defendants are required to provide a place, other
than a bathroom, that is shielded from view and free from intrusion from coworkers and the
public, which may be used by an employee to express breast milk.

46. Under the Affordable Care Act, the FLSA requirement of break time for nursing
mothers to express breast milk does not preempt State Laws that provide greater protections to

employees.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 8 of 21 PagelD #: 8

47. Defendants violated federal, state and local laws protecting Plaintiff as a nursing
mother with reasonable break times and a proper location to express milk.

Hostile Work Environment

 

48. Under the PDA, an employer must provide a work environment free of
harassment based on pregnancy, childbirth, or related medical conditions.

49. Defendants failed to provide Plaintiff with a work environment free of harassment
based on pregnancy, childbirth, or related medical conditions, in violation of the PDA.

50. Following her return from a shortened maternity leave, Plaintiff required a
suitable location to pump breast milk three to four times per day.

51. As such, Plaintiff requested a suitable location to express breast milk, as well as
sufficient breaks, paid or unpaid, to express breastmilk.

52. Defendants denied Plaintiff's request for a suitable location to express breastmilk
and took actions, as more fully set forth below, limiting her ability to pump at work.

53. Plaintiff suggested a nearby computer room that was on occasion used for
computer testing, but was denied such request without any reason.

54. | The head of Human Resources, Kelly Linden, who was Plaintiffs superior, made
attempts to provide Plaintiff with the Human Resources Conference Room to express breast
milk. Said location had a door that could be locked, and a sign to put up indicating that it was in
use for pumping milk.

55. Taxel and Ryniker would not allow the doors to be locked or the sign to be
displayed on occasions when Plaintiff would attempt to pump milk there.

56. During occasions when Plaintiff locked the doors, Taxel would shake the door

handle and kick the door, shouting “No locked doors”.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 9 of 21 PagelD #: 9

57.  Acolleague of Plaintiff, Brittany Cherry, was walked in on at least three times by
others while she was pumping milk in the Human Resources conference with an unlocked door.

58. Because Plaintiff was not provided with a suitable location to express milk, she
would also attempt to utilize the Human Resources office as a place to pump milk.

59. When she locked or even closed the doors to the Human Resources office to
express milk, Taxel would reprimand Plaintiff, stating that the Human Resources doors could not

be closed, and that Human Resources needs to be open, with people having the ability to walk in

freely.

60. Plaintiff was interrupted while pumping milk approximately two to three times
per week by Taxel.

61. Plaintiff resided seven minutes away from Defendants’ offices. Plaintiff asked a

number of times to be able to return home during her lunch break so that she could nurse her
child. Although Linden had no objections, Taxel and Ryniker refused to permit Plaintiff to
return home during her lunch break to nurse her child. As more fully set forth below, Plaintiff
was regularly forbidden to take a lunch break or leave her desk to eat, even when she was
pregnant.

62. The position taken by Defendants in connection with Plaintiff's ability to pump
breastmilk at work, made Plaintiff feel self-conscious about pumping, and when she was able to
pump, she felt as though she was being monitored.

63. As aresult of Defendants’ actions, Plaintiff was forced into uncomfortable
situations and conversations with Taxel and Ryniker about where and how often she pumped

milk, and why she needed to do so.
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 10 of 21 PagelD #: 10

64. From these conversations with Taxel and Ryniker, it was expressed that there was
too much work to do, and that pumping milk was wasting time and improper on the job, and that
Plaintiffs job was at risk

65. In addition, to minimize the harassment and anxiety associated with pumping,
Plaintiff only pumped one time per day, despite needing to pump three to four times per day,
resulting in severe engorgement, mastitis, interruption of her milk supply, and emotional distress.

66. Plaintiff made complaints to Linden about Taxel and Ryniker’s behavior, but no
changes were made as a result of such complaints.

67. As anursing mother, Plaintiff was subjected to ostracization, ridicule, extra
scrutiny, and extra burdens.

68. Plaintiff was subjected to the aforesaid harassment because of her status as a
nursing mother.

Discrimination Based Upon Race

 

69. Plaintiff is Hispanic, with her mother being from Puerto Rico and her father from
Costa Rica.

70. During her employment at Positive Promotions, Plaintiff was subjected to
offensive comments directed towards her and other Hispanic employees, including by Taxel and
Ryniker.

71. Taxel called Plaintiff such derogatory terms as “chica”, and told others that
Plaintiff needed to move her “chica ass” or to hurry up and shake her “chica”.

72. Positive Promotions employs minority workers to perform manual “warehouse”

work. The 2019 group of hired employees were routinely referred to by Taxel and Ryniker as

10
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 11 of 21 PagelD #: 11

the “Ghetto Class” because it contained a large percentage of Hispanic and African-American
employees.

73. | When Positive Promotions sought to fill open positions in the warehouse, Ryniker
would ask Plaintiff and her Hispanic colleague in Human Resources on several occasions, if they
had “any cousins”, insinuating that all Hispanics have large families, were related, or needed
work.

Pay Disparity

74. Hispanic employees, including Plaintiff, were paid less than white employees for
comparable work, without legitimate justification.

75. | AsaHuman Resources Generalist, Plaintiff was paid a starting hourly wage of
$13.50 per hour, which was increased to $16.00 per hour for nearly the full duration of her
employment, and finally raised to $21.00 per hour during the final few weeks of her employment
only after she had made numerous complaints that she was not properly being paid overtime.

76. Plaintiffs role as a Human Resources Generalist was a mid-level clerical position.
There were similar white clerical employees with less responsibility employed by Positive
Promotions that were paid more than Plaintiff.

77. Similarly, many of the non-white employees throughout Positive Promotions were
paid less than White employees, and were less likely to be made salaried employees, without
justification.

Disparate Treatment
78. Plaintiff was treated differently than similarly situated White employees due to

her race.

11
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 12 of 21 PagelID #: 12

79. Plaintiff was not permitted the same leniency in attending pre-natal and post-natal
physician’s appointments as White employees, as Plaintiff was questioned and monitored by
Ryniker when she had such pregnancy related doctors’ appointment.

80. In contrast, White employees were freely given time off to attend doctors’
appointment, and were not questioned by Ryniker.

81. Defendants purchased and forwarded gift baskets and other presents to White
employees after they gave birth, but Plaintiff and other non-White employees were not provided
such gifts after they gave birth.

82. | Although White women were provided with a full twelve weeks of maternity
leave, Plaintiff was pressured to return to work less than eight weeks after giving birth, as she
was harassed by Taxel to return early, who advised that there was too much work to do and
someone else would need to be hired to perform Plaintiffs job, insinuating that Plaintiff's job
was in jeopardy if she did not return to work.

83. Although Taxel alleged that Plaintiff needed to return to work early from her
maternity leave because there was too much work accumulating, Plaintiffs return to work in
early January coincided with the slow period at Positive Promotions.

84. | White women who gave birth were not pressured or coerced to return to work
early from their maternity leave.

85. | Although White women were permitted the flexibility to work from home after
they had given birth, non-White women, such as Plaintiff were denied the ability to work from
home.

86. Plaintiffs direct supervisor, Linden, approved Plaintiff's request to have the

flexibility to work remotely, but the requests were overruled and denied by Taxel and Ryniker.

12
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 13 of 21 PagelD #: 13

87. In addition to Defendants’ failure to provide Plaintiff with a suitable place to
pump breast milk, as more fully set forth above, Defendants provided White nursing mothers
with a suitable place to express breast milk.

88. | As such, White women were able to pump breast milk while working at Positive
Promotions in a clean, private location, free from interruption, while Plaintiff and other non-
White employees were forced to seek out places to pump in secret, and when caught pumping,
were harassed by Taxel or Ryniker.

89. In essence, Defendants failed to provide Plaintiff and other non- White employees

with a suitable place to express breast milk, but provided such a space exclusively to White

employees.
Retaliation

90. Plaintiff made complaints to Linden about the harassment she experienced by
Ryniker and Taxel.

91. Plaintiff also made complaints to Linden, Ryniker, Taxel, and Chief Financial

Officer Sam Thomas (“Thomas”) concerning the lack of a suitable place to express breast milk,
failure to pay proper wages, as well as the disparity in treatment surrounding pregnancy related
accommodations provided to White employees, but not to Plaintiff or other non- White
employees.

92. No investigations or attempts to halt the harassing and discriminatory conduct
were made by Defendants.

93. Plaintiff was retaliated against by Defendants after she made protected complaints

to Defendants and/or their agents.

13
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 14 of 21 PagelD #: 14

94. Plaintiff was constructively discharged on August 16, 2019 as a result of the
discrimination and hostile work environment that she experienced.

95. Plaintiff's first cousin, Charlton Ortega, was fired from his position in the Web
Department of Positive Promotions in retaliation for Plaintiff's complaints on August 16, 2019.

AS AND FOR A FIRST CAUSE OF ACTION
(Gender Discrimination in Violation of Title VII of the Civil Rights Act of 1964)

96. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
“1” through “95” as if fully set forth herein.

97. Plaintiff was employed by Defendants.

98. Defendants engaged in a pattern and practice of discrimination against Plaintiff
with respect to the terms, conditions and privileges of employment because of her gender.

99. As part of its pattern and practice of employment discrimination, Defendants
treated Plaintiff in a manner indicative of gender discrimination.

100. Defendants knew or should have known about gender discrimination in the
workplace.

101. Defendants failed and refused to take appropriate action to end the discriminatory
treatment and conditions which she was subjected to, which was clearly motivated by gender
discrimination.

102. Because of the discriminatory acts of Defendant, Plaintiff suffered emotional
distress, severe engorgement, mastitis, and interruption of her milk supply.

103. Defendants acted in an outrageous and systematic pattern of oppression and bad
faith, directed at Plaintiff.

104. Because of the acts of Defendants, Plaintiff suffered emotional distress,

humiliation, embarrassment, severe engorgement, mastitis, and interruption of her milk supply.

14
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 15 of 21 PagelD #: 15

105. Inthe discriminatory actions as alleged above, Defendants acted with malice or
reckless indifference to the rights of the Plaintiff, thereby entitling her to an award of punitive
damages.

AS AND FOR A SECOND CAUSE OF ACTION
(Racial Discrimination in Violation of Title VII of the Civil Rights Act of 1964)

106. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
“1” through “105” as if fully set forth herein.

107. Plaintiff was employed by Defendants.

108. Defendants engaged in a pattern and practice of discrimination against Plaintiff
with respect to the terms, conditions and privileges of employment because of her race.

109. As part of its pattern and practice of employment discrimination, Defendants
treated Plaintiff in a manner indicative of racial discrimination.

110. Defendants knew or should have known about racial discrimination in the
workplace.

111. Defendants failed and refused to take appropriate action to end the discriminatory
treatment and conditions which she was subjected to, which was clearly motivated by racial
discrimination.

112. Because of the discriminatory acts of Defendant, Plaintiff suffered emotional
distress.

113. Defendants acted in an outrageous and systematic pattern of oppression and bad
faith, directed at Plaintiff.

114. Because of the acts of Defendants, Plaintiff suffered emotional distress,

humiliation, and embarrassment.

15
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 16 of 21 PagelD #: 16

115. Inthe discriminatory actions as alleged above, Defendants acted with malice or
reckless indifference to the rights of the Plaintiff, thereby entitling her to an award of punitive
damages

AS AND FOR A THIRD CAUSE OF ACTION
(Hostile Work Environment in Violation of Title VII of the Civil Rights Act of 1964)

116. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
“1” through “115” as if fully set forth herein.

117. Defendants engaged in various severe and hostile actions toward Plaintiff due to
her membership in protected groups, namely her gender and race.

118. Due to the severe and hostile acts of Defendants, Plaintiff suffered emotional
distress, anxiety, and loss of job opportunities.

AS AND FOR A FOURTH CAUSE OF ACTION
(Gender Discrimination in Violation of New York State Executive Law §296)

119. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “118” as if fully set forth herein.

120. New York Executive Law §296, makes it unlawful to discriminate against any
individual in the terms, conditions, or privileges of employment because of their gender.

121. Defendants discriminated against Plaintiff because of her gender.

122. Asadirect and proximate result of the unlawful employment practices of
Defendants, Plaintiff suffered the indignity of gender discrimination and great humiliation.

123. Defendants’ violations caused Plaintiff mental anguish, emotional distress, and

loss of employment opportunities.

16
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 17 of 21 PagelD #: 17

AS AND FOR A FIFTH CAUSE OF ACTION
(Retaliation — Violation of 42 U.S.C. §12203)

124. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “123” as if fully set forth herein.

125. Plaintiff engaged in protected activity by making complaints to Linden about the
harassment she experienced by Ryniker and Taxel.

126. Plaintiff also made complaints to Linden, Ryniker, Taxel, and Thomas concerning
the lack of a suitable place to express breast milk, failure to pay proper wages, as well as the
disparity in treatment surrounding pregnancy related accommodations provided to White
employees, but not to Plaintiff or other non-White employees.

127. Defendant knew that Plaintiff had engaged in protected activity.

128. In retaliation to Plaintiff's protected complaints, Defendants engaged in various
retaliatory actions against Plaintiff.

129. Defendants’ violations and retaliation caused Plaintiff mental anguish, emotional
distress, and loss of employment opportunities.

AS AND FOR A SIXTH CAUSE OF ACTION
(Retaliation — Violation of N.Y. Exec. Law §296(1)(e))

130. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “129” as if fully set forth herein.

131. Plaintiff engaged in protected activity by making complaints to Linden about the
harassment she experienced by Ryniker and Taxel.

132. Plaintiff also made complaints to Linden, Ryniker, Taxel, and Thomas concerning

the lack of a suitable place to express breast milk, failure to pay proper wages, as well as the

17
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 18 of 21 PagelD #: 18

disparity in treatment surrounding pregnancy related accommodations provided to White
employees, but not to Plaintiff or other non- White employees.

133. Defendants knew that Plaintiff had engaged in protected activity.

134. In retaliation to Plaintiff's protected complaints, Defendants engaged in various
retaliatory actions against Plaintiff.

135. Defendants’ violations and retaliation caused Plaintiff mental anguish, emotional
distress, and loss of employment opportunities

136. Under N.Y. Exec. Law §297(10), Plaintiff is entitled to recover reasonable
attorneys’ fees and costs of this action.

AS AND FOR A SEVENTH CAUSE OF ACTION
(Hostile Work Environment in Violation of N.Y. Exec. Law §296)

137. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “136” as if fully set forth herein.

138. N.Y. Exec. Law §296, makes it unlawful to discriminate against any individual in
the terms, conditions, or privileges of employment because of their race or gender.

139. The law also makes it unlawful to create an atmosphere where gender and racial
discrimination and/or retaliation are encouraged and/or tolerated.

140. Defendants engaged in various hostile actions against her as a result of her
opposition to gender and racial discrimination and as a result of making such complaints with
management.

141. Asadirect and proximate result of the unlawful employment practices of
Defendants, Plaintiff suffered the indignity of gender discrimination and great humiliation.

142. Defendants’ violations caused Plaintiff mental anguish, emotional distress, and

loss of employment opportunities.

18
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 19 of 21 PagelD #: 19

AS AND FOR AN EIGHTH CAUSE OF ACTION
(Discrimination Under 42 U.S.C. §1981)

143. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “142” as if fully set forth herein.

144. Defendants, including Taxel and Ryniker who were both Plaintiff's supervisors,
discrimination against Plaintiff is in violation of the rights of Plaintiff afforded to her by 42
U.S.C. §1981.

145. By the conduct described above, Defendants, including Taxel and Ryniker,
intentionally deprived the Plaintiff of the same rights as are enjoyed by White employees to the
creation, performance, enjoyment, and all benefits and privileges, of their contractual
employment relationship with Defendants, including, but not limited to, disparity in pay, terms,
conditions, and privileges of employment, in violation of 42 U.S.C. §1981.

146. As aresult of Defendants’, including Taxel and Ryniker’s, discrimination in
violation of section 1981, Plaintiff has been denied employment opportunities providing
substantial compensation and benefits, and has suffered anguish, humiliation, distress,
inconvenience and loss of enjoyment of life because of Defendants’, including Taxel and
Ryniker’s, actions, thereby entitling her to compensatory damages.

147. Plaintiffs race was the direct and proximate causation for the discrimination that
they experienced.

148. But for Plaintiff's race, she would not have experienced the afore described
discrimination at the hands of Defendants.

149. In the discriminatory actions as alleged above, Defendants, including Taxel and
Ryniker, acted with malice or reckless indifference to the rights of the Plaintiff, thereby entitling

her to an award of punitive damages.

19
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 20 of 21 PagelD #: 20

150. To remedy the violations of the rights of Plaintiff, Plaintiff request that the Court
award her the relief prayed for below.

AS AND FOR A NINTH CAUSE OF ACTION
(Counsel Fees, Expert Fees, and Costs)

151. Plaintiff repeats and realleges each and every allegation contained in paragraphs
“1” through “150” as if fully set forth herein.

152. Pursuant to 42 U.S.C. §2000e-5(k), in any action or proceeding under 42 U.S.C.
§2000e et seq., the court, in its discretion, may allow the prevailing party a reasonably attorney’s
fee (including expert fees).

153. Pursuant to 42 U.S.C. §1988(b), in any action or proceeding to enforce a
provision of 42 U.S.C. §1981, the court, in its discretion, may allow the prevailing party, a
reasonable attorney’s fee.

154. Pursuant to N.Y. Exec. Law §297(10), an employer may be liable for attorneys’
fees for having committed an unlawful discriminatory practice.

155. In light of the discriminatory practices committed by Defendants, Plaintiff is
entitled to recover all counsel fees, expert, fees and all other costs associated with the litigation
of this action.

156. Plaintiff demands all counsel fees, expert fees, and other costs associated with the
litigation of this action.

JURY TRIAL
157. Plaintiff demands a trial by jury of all issues in this action that are so triable.
WHEREFORE, Plaintiff respectfully requests the following relief:

a. On Plaintiff's FIRST CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

20
Case 2:21-cv-04695-DRH-ST Document1 Filed 08/20/21 Page 21 of 21 PagelD #: 21

Dated:

j.

k.

On Plaintiff's SECOND CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiff's THIRD CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiff's FOURTH CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiffs FIFTH CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiffs SIXTH CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiff's SEVENTH CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiff's EIGHTH CAUSE OF ACTION, a judgment in an amount to be
determined at trial, but in no event less than $750,000.00;

On Plaintiff's NINTH CAUSE OF ACTION, awarding Plaintiff its costs,
disbursements of and attorneys’ fees in this action; and

Punitive damages in an amount to be determined at trial.

Granting Plaintiff such other and further relief as this Court deems just and proper.

Garden City, New York
August 20, 2021

THE SIEGEL LAW FIRM, P.C.
Attorneys for Plai

ntiff ge
By: Lo ~ \ ZO

Bradley R. Siegel, Esq.

591 Stewart Avenue, Suite 400
Garden City, New York 11530
(516) 558-7559

 

21
